I concur in the result for the reason stated in the opinion, that "upon the facts stated in the pleadings the town of Putnam is not permitted to say that because of her [plaintiff's] failure to appear before the full board they could not reduce her list." *Page 162 
Our power on this appeal is "to grant such relief as shall to justice and equity appertain." General Statutes, § 2357; Ives v. Goshen, 65 Conn. 456, 459,32 A. 932. The allowance of the appeal under the circumstances set forth in the record would be equitable.
I concur with considerable hesitation in the view that the board of relief may adjourn to a time and place other than the meeting-place and time designated in accordance with the statute, for the purpose of examining a resident taxpayer too ill to appear before them at the designated place and time. Section 2348 provides that a resident claiming to be aggrieved by the board of assessors may appeal to the board of relief for a reduction in his tax list, but that said board "shall not reduce the list of any resident of this State who shall not offer to be sworn before them and answer all questions touching his taxable property." The purpose of the statute is that before the relief shall be granted the resident taxpayer shall appear in person before the board and under oath lay before them his case, that the board shall, as a body, have the opportunity to see and examine him, ask such questions as they may desire concerning his property and its value, and such questions as may be suggested by the applicant's statement; and shall also have an opportunity to hear, as a board, any person interested in opposition, and, as a board, consider the testimony taken, in the light of the conduct of the applicant and the other witnesses, and decide as a board upon the evidence so taken.
The opinion of the court holds that the board may designate one of its members to go to the home of the taxpayer, there administer the oath and ask the questions previously adopted by the board, take down the taxpayer's answers, and return questions and answers to the board, who may thereafter consider and act upon them. The opinion states that "it does not appear that *Page 163 
any of the powers of the board were delegated to Seward." If the taxpayer must be sworn before the board, and his testimony and that of the other witnesses be taken before the board, then the designation, in the present case, of one member of the board to perform these acts was a delegation of the functions vested by law in the board.
I agree with the counsel for the defendant town, that no delegation of authority upon the part of the board, of the functions vested by law in them, whether formally or informally given, can have any legal force or effect. The power committed to this board to examine the applicant and pass upon her testimony involved an exercise of judgment and discretion, and powers such as these cannot be delegated to an agent to perform in whole or in part, whether the agent be one of the members of the board or an outsider. 1 Dillon on Municipal Corporations (5th Ed.) § 244; Attorney General v. Lowell,67 N. H. 198, 38 A. 270; State v. Glavin, 67 Conn. 29,34, 34 A. 708.
In so far as the opinion supports a delegation of the authority of the board of relief to a single member of the board to examine a resident applicant under oath apart from the other members of the board, I think it in conflict with a settled principle of municipal law and do not concur with this holding. *Page 164